PER CURIAM.
The return of Louie L. Wainwright, Director, Division of Corrections, to the writ of habeas corpus issued in this cause concedes that the judgment and sentence imposed by the Criminal Court of Record of Polk County upon the petitioner for confinement “at hard labor for a term of ten (10) years” in the Florida State Penitentiary for the crime of breaking and entering with intent to commit a misde-' meanor as defined in Section 810.05, Florida Statutes, F.S.A. is in excess of the maximum sentence of five years provided for in said statute and that “respondent has calculated the length of time to be served providing for gain time, extra gain time and the various losses of said gain time which petitioner suffered because of various infractions while in custody and has determined that under a 5 year 6 months term of confinement, [the six months additional sentence being for an attempt to escape] petitioner has served the requisite period of time and, therefore, is entitled to release from custody.” It is, thereupon,
ORDERED that the petitioner, William Knox, be and the same is hereby discharged from the custody of respondent and restored to his liberty. The clerk of this Court shall forthwith advise said respondent of the decision of this Court.
IT IS SO ORDERED.
ROBERTS, C. J., and TERRELL, DREW, THORNAL and O’CONNELL, JJ., concur.